DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is responsive to the Amendment filed 02 May 2022.  Claims 1, 20, and 81-92 are currently under consideration.  The Office acknowledges the amendments to claims 1 and 20, as well as the cancellation of claims 2-19, and the addition of new claims 81-92.

Claim Objections
Claims 1, 82, 84, 85, 87, 88, and 91 are objected to because of the following informalities:
In claim 1, line 24 and again in line 25: “mechanically acting member” should apparently read --at least one mechanically acting member--.
In claim 82, line 1: “the hydraulic chambers” should apparently read --the plurality of hydraulic chambers--.
In claim 82, line 2: “the fluid” should apparently read --the hydraulic fluid--.
In claim 84, line 1: “the hydraulic chambers” should apparently read --the plurality of hydraulic chambers--.
In claim 85, line 1: “the hydraulic chambers” should apparently read --the plurality of hydraulic chambers--.
In claim 85, line 2: “other chambers” should apparently read --other hydraulic chambers--.
In claim 87, lines 5-6: “fluid to flow” should apparently read --fluid from flowing--.
In claim 88, line 2: “plurality of hydraulic chambers” should apparently read --the plurality of hydraulic chambers--.
In claim 91, line 1: “any of claim 88” should apparently read --claim 88--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 20, and 81-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites the limitation "bag-shaped" in line 20.  The metes and bounds of this limitation are not clear, as bags may come in an extremely wide variety of shapes, sizes, and configurations.
Claim 84 recites the limitation "the respective other hydraulic chambers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 85 recites the limitation "the respective other hydraulic chambers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 87 recites the limitation "the intestinal reservoir" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For sake of compact prosecution, this has been interpreted herein to be the same as the previously recited “reservoir.”
Claim 89 recites the limitation "said rollers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Previously only a single roller has been recited.
Claim 90 recites the limitation "said rollers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Previously only a single roller has been recited.
Claim 91 recites the limitation "the electrical motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For sake of compact prosecution, this has been interpreted herein to be the same as the previously recited “motor.”
Claim 92 recites the limitation "it directs away" in line 2.  It is not clear what “it” refers to in this limitation.
Claims 20 and 81-92 are rejected by virtue of their dependence upon claim 1.

Allowable Subject Matter
Claims 1, 20, and 81-92 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: as accurately argued by Applicant, Imran fails to teach a device that is large enough to accommodate the now-recited size of the reservoir made of surgically modified intestine.  Another Imran reference, U.S. Pub. No. 2004/0122526 A1, teaches a similar device for replacing or augmenting the stomach, specifically the antrum and/or pylorus.  However, both of these references fail to teach devices large enough to accommodate the recited reservoir.  Typical sizes of these portions of the stomach and the large intestine are smaller than the recited reservoir.  While large intestines are capable of being the size of the recited reservoir, this generally only occurs in conjunction with dangerous medical conditions, in which case one of ordinary skill in the art would not utilize such devices.  Thus, there is no proper motivation to modify the size of Imran’s devices to meet the present claims.  Further, none of the other prior art of record teaches or reasonably suggests such an implantable artificial flow control device for controlling flow of contents from such a reservoir as a squeezing pump that is either a hydraulic pump or a motorized roller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791